McBride, judge.
This is the second of the consolidated suits which arose out of the automobile accident discussed in an opinion and decree handed down this day by this court in Ehtor v. Parish & Great American Indemnity Co., La.App., 86 So.2d 543. Parish is seeking to recover the amount of the damage to his automobile, $485.73, from Ehtor and his liability insurer in solido.
There is no dispute as to the amount of his loss and for the reasons assigned in the above-mentioned opinion and decree,
It is now ordered, adjudged and decreed that the judgment appealed from which dismisses plaintiffs suit be annulled, avoided and reversed; it is further ordered that there be judgment in favor of plaintiff, Robert F. Parish, and against defendants, Civera Ehtor and Pacific Indemnity Company, jointly and in solido, for the full sum of $485.73, with legal interest from judicial demand until paid and for the costs in both courts.
Reversed.